DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on July 19, 2021.  Claims 1, 8, and 15 are amended. Examiner withdraws 35 USC 112 second paragraph rejection and 35 USC 101 rejection as necessary corrections were made to the claims. 
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new grounds of rejection.	
Liu discloses data tracked and provided in relation to Internet browsing, and more particularly providing a domain social network  that interconnects Internet users with at least domains owned by or of interest to those Internet users, and that may obtain and/or forward obtained dynamic data regarding those domains automatically, such as by web service or email service. The dynamic data may be used to filter and protect content and data of the respective domains, to protect users by identifying low quality web pages or malicious software or pages, to isolate or improve search results regarding the domain, and/or to improve Internet-based transaction flow. 
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these  intends broad interpretation be given to the claims. It is requested that Applicant clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bing Liu (US Publication 2018/0091610) hereafter Liu, in view of Bloch et al. (US Publication 2011/0078309) hereafter Bloch.
As per claim 1, Liu discloses a method comprising: receiving, at a computing device, a first domain address for a first internet-based resource; determining that the first domain address is not associated with an initiated web container environment, stored in a web container repository; querying an owner database to determine a first owner for the first domain address (paragraphs 0037, 0049, 0058: identity with Internet domain); querying a reverse-owner database for an associated set of domain addresses comprising one or more domain addresses associated with the first owner; initiating a first web container for the first domain address and the associated set of domain addresses by allocating computing resources for the first web container (paragraphs 0048, 0051, 0056: follow other domains of interest); storing an identification of the first web container; isolating network activity associated with the first internet-based resource using the first web container; and storing data associated with the network activity in the first web container (paragraphs 0037, 0060-62: isolate network results/activity of data). Although, Liu discloses domain network that interconnects Internet users with domains owned by interested Internet users obtaining dynamic data, but he does not expressly discloses set of domain addresses comprising one or more domain addresses associated with the first owner and storing an identification of the first web container in the web container repository.
However, in the same field on endeavor, Bloch elaborately discloses the claimed limitation of set of domain addresses comprising one or more domain addresses associated with the first owner, comparing the first domain address with a list of domain addresses associated with one or more initiated web container environments stored in the web container repository 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blochs’ teaching of with Lius’. One would be motivated to filter and protect content and data of respective domain addresses associated with the set owner for improve privacy, isolating and prevent tracking of user network activities.
As per claim 2, Liu discloses the method wherein allocating computing resources for the first web container comprises: allocating computer storage for use by the first web container; and allocating computer processing resources for use by the first web container (paragraphs 0026, 0071: provide resources for groups). 
As per claim 3, Liu discloses the method wherein isolating the network activity with the first internet-based resource using the first web container comprises: using the allocated computer storage and computer processing resources to interact with the first internet-based resource; and preventing the first internet-based resource from accessing non-allocated computer storage and computer processing resources (paragraphs 0026, 0071-72, 0073). 
As per claim 4, Liu discloses the method wherein storing data associated with the network activity in the first web container comprises storing one or more of: a plurality of web-based tracking information; one or more browser extensions; a network access history; and user profile information for one or more internet-based resources (paragraphs 0060-62, 0072, 0076). 
As per claim 5, Liu discloses the method further comprising: receiving a second domain address for a second internet-based resource; determining from the web container repository, that 
As per claim 6, Liu discloses the method wherein determining from the web container repository, that the second domain address is associated with the first web container comprises: comparing the second domain address to the first domain address and the associated set of domain addresses; and determining from the comparison that the second domain address is listed in the associated set of domain addresses (paragraphs 0048, 0051, 0055-56). 
Claim 8 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 9-13 are listed all the same elements of claims 2-6 respectively. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 9-13, respectively.
Claim 15 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-20 are listed all the same elements of claims 2-6 respectively. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 16-20, respectively.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bing Liu (US Publication 2018/0091610) hereafter Liu, in view of Bloch et al. (US Publication 2011/0078309) hereafter Bloch, in further view of Doukhvalov et al. (US Publication 2013/0139165) hereafter Doukhvalov.
As per claim 7, Liu-Qureshi fail to disclose the method wherein the owner database comprises a WHOIS database and wherein the reverse-owner database comprises a reverse WHOIS database. 
However, in the same field on endeavor, Doukhvalov elaborately discloses the claimed limitation of wherein the owner database comprises a WHOIS database and wherein the reverse-owner database comprises a reverse WHOIS database (paragraph 0049).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Qureshis teaching of with Lius’. One would be motivated to track domain with supporting further search capabilities.
Claim 14 is listed all the same elements of claim 7 respectively. Therefore, the supporting rationales of the rejection to claim 14 apply equally as well to claim 7, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455